—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was charged with fighting and assaulting another inmate. Following a disciplinary hearing, he was found guilty of both charges and a penalty of 270 days in the special housing unit with loss of packages, commissary and telephone privileges and three months’ loss of good time was imposed. Upon administrative appeal, the assault charge was dismissed and the penalty was reduced to 180 days in the special housing unit with loss of certain privileges and three months’ loss of good time. Petitioner challenges the administrative determination finding him guilty of fighting on the ground that it is not supported by substantial evidence.
We disagree. The relevant misbehavior report, together with petitioner’s admission that he was involved in an altercation with another inmate, provide substantial evidence to support the determination. Although petitioner contended that he was a victim, the record reveals that the other inmate involved in this altercation suffered injuries. To the extent that a fellow inmate testified that he did not see petitioner involved in the altercation, this merely presented a question of credibility for the Hearing Officer to resolve (see, Matter of Young v Coombe, 227 AD2d 799, 801; Matter of Ayala v Coombe, 227 AD2d 752). Finally, we have considered petitioner’s claim that the penalty was excessive and find it to be without merit (see, Matter of Turner v Coughlin, 186 AD2d 843).
Crew III, J. P., White, Casey, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.